Title: From James Madison to Israel Whelen, 18 May 1801
From: Madison, James
To: Whelen, Israel


SirDepartment of state: Washington, 18 May 1801.
Be pleased to examine what timber is in Mr. Humphreys possession (except live-oak) which will suit the Algerine order and enquire what further quantity may be had at Philadelphia and on what terms. The utmost dispatch is necessary, in making your report. I am, Sir, very respectfully your most obed. servt.
James Madison
 

   
   RC (MB). In Wagner’s hand, signed and franked by JM; docketed by a clerk as received 21 May, with the notation “replied to same day.”


